307 S.W.3d 193 (2010)
Anthony GRAY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93338.
Missouri Court of Appeals, Eastern District, Division Five.
March 23, 2010.
Gwenda Renee' Robinson, St. Louis, MO, for Appellant.
Christopher Koster, Atty. Gen., John W. Grantham, Jefferson City, MO, for Respondent.
Before KENNETH M. ROMINES, C.J., ROBERT G. DOWD, JR., J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Anthony Lamar Gray appeals from the denial of his motion for post-conviction relief, without an evidentiary hearing, pursuant to Rule 24.035. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).